 



EXHIBIT 10.1 — SUMMARY OF BOARD COMPENSATION
During the year ending February 3, 2007, non-employee directors of Pacific
Sunwear of California, Inc. (the “Company”) receive compensation for their
services to the Board of Directors and related committees as follows:

      Amount   Description
$30,000
  Board member annual retainer, disbursed in five equal payments for each
regularly scheduled Board meeting.
 
   
10,000
  Audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer.
 
   
5,000
  Non-audit committee chairman annual retainer, disbursed in same manner as
Board member annual retainer.
 
   
3,000
  Attendance fee for each in-person Board meeting.
 
   
1,250
  Attendance fee for each telephonic Board meeting or committee meeting of any
kind.

All directors are reimbursed for expenses incurred in attending meetings of the
Board of Directors. Each non-employee director of the Company receives an annual
stock-based award grant to purchase 9,000 shares of Company common stock, with
an exercise price equal to the closing market price of the Company’s common
stock on the date of the grant. Seth R. Johnson, who is the Chief Executive
Officer of the Company, is not paid any fees or additional remuneration for his
services as a member of the Board of Directors.
On August 16, 2006, the Board of Directors approved a modification to the
compensation structure for non-employee directors of the Board, effective
immediately. As modified, the compensation structure will be as follows:

      Amount   Description
$50,000
  Lead director annual retainer, disbursed in five equal payments for each
regularly scheduled Board meeting.
 
   
30,000
  Annual retainer for all other non-employee directors, disbursed in five equal
payments for each regularly scheduled Board meeting.
 
   
10,000
  Audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer (excludes lead director).
 
   
5,000
  Non-audit committee chairman annual retainer, disbursed in same manner as
Board member annual retainer (excludes lead director).
 
   
3,000
  Attendance fee for each in-person Board meeting.
 
   
1,250
  Attendance fee for each telephonic Board meeting or committee meeting of any
kind.

     All directors are and will continue to be reimbursed for expenses incurred
in attending meetings of the Board of Directors. Each non-employee director of
the Company currently receives, and will continue to receive, an annual
stock-based award grant to purchase 9,000 shares of Company common stock, with
an exercise price equal to the closing market price of the Company’s common
stock on the date of the grant. Seth R. Johnson, who is the Chief Executive
Officer of the Company, is not and will not be paid any fees or additional
remuneration for his services as a member of the Board of Directors.

